Citation Nr: 0611483	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-32 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's service-connected bipolar disorder, with 
schizophrenic reaction, is currently evaluated as 100 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2005).  His appeal was certified to the 
Board on March 9, 2004.  A VA mental health evaluation 
record, dated in January 2004, was received by the RO on 
March 15, 2004, unaccompanied by any waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2005).  The VA record 
was forwarded to the Board in April 2004, so that it could be 
associated with the veteran's claims file.  38 C.F.R. 
§ 19.37(b) (2005).  More recently, VA treatment records were 
received by the RO in March 2006, and were forwarded to the 
Board the same month.  These additional records contain 
evidence pertinent to the issue on appeal, and therefore, 
must be reviewed by the RO before the Board can proceed.  38 
C.F.R. § 20.1304(c); see also Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, the case is remanded for the following action:

After having reviewed all evidence of 
record, including any evidence submitted 
subsequent the certification of the 
veteran's appeal to the Board on March 9, 
2004, the RO should readjudicate the issue 
of whether the veteran is competent for 
Department of Veterans Affairs benefits 
purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.  
If a decision favorable to the veteran is 
not made, a supplemental statement of the 
case should be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






